                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOSE GUTIERREZ-YANEZ,                 )
                                      )
                   Plaintiff,         )
                                      )             1:19CV508
           v.                         )
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                   Defendant(s).      )


                                   ORDER

      The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

May 21, 2019, was served on the parties in this action.            (Docs. 2,

3.)   Petitioner objected to the Recommendation.          (Doc. 4.)

      The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination in accord with the Magistrate Judge’s

report.    See United States v. Jones, 215 F.3d 467 (4th Cir. 2000).

The court therefore adopts the Magistrate Judge’s Recommendation.

      IT   IS   THEREFORE   ORDERED   that   this    action   be   filed   and

dismissed sua sponte without prejudice to Plaintiff filing a civil

complaint, on the proper Motion for Return of Property forms, which

corrects the defects of the current Motion.



                                              /s/   Thomas D. Schroeder
                                           United States District Judge

June 27, 2019
